Case 2:19-cv-00804-SPC-MRM Document 60 Filed 06/17/20 Page 1 of 5 PageID 334



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

GEORGE ZELINSKI, JANICE LYNN
ZELINSKI and BRADLEY A ZELINSKI,
individually and as Trustee of the
Bradley A. Zelinski Living Trust

                Plaintiffs,

v.                                                          Case No.: 2:19-cv-804-FtM-38MRM

SECURIAN FINANCIAL GROUP,
INC, MINNESOTA LIFE
INSURANCE COMPANY, EDIE A
JARVIS, JARVIS FINANCIAL, INC.
and SHURWEST, LLC,

                Defendants.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is Defendants’ Motions to Dismiss Plaintiff’s First Amended

Complaint and Incorporated Memorandums of Law filed on May 15, 2020 and May 27,

2020. (Docs. 54; 57). Plaintiffs timely responded to Defendants’ motions. (Docs. 58;

59). For the following reasons, the motions are granted.

        This action arises out of the sale of an illegal investment scheme involving the

wrongful conduct of several parties.                 (Doc. 50).     Plaintiffs maintain Defendants,

individually and collectively, fraudulently induced them to liquidate their life savings in the

amount of $2.7 million and purchase unregistered securities to fund a several million-

dollar life insurance policy. (Id. at ¶ 2). Defendants negligently failed to inform and warn


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:19-cv-00804-SPC-MRM Document 60 Filed 06/17/20 Page 2 of 5 PageID 335



Plaintiffs that the recommended purchase of the insurance policy and unregistered

securities not only carried significant risk but was costly and not in their best interest. (Id.

at ¶ 3).    Defendants also failed to inform Plaintiffs that the company selling the

unregistered securities was under investigation and faced lawsuits in multiple states for

unlawful business practices, such as early termination of loans, hidden interest rates, and

abusive collection practices. (Id. at ¶¶ 3; ¶ 7).

       Plaintiffs were unaware of these issues until the securities company announced it

had ceased its operations and would make no further payments because of the ongoing

investigations and litigation. (Id. at ¶ 9). Plaintiffs thus lost all the money paid to purchase

the unregistered securities, which were supposed to, but did not, yield a steady stream of

cash flows to fund the life insurance policy. (Id. at ¶ 85). As a result, Plaintiffs sued

Defendants for breach of contract, breach of fiduciary duty, negligence, and violations of

the Federal Securities Act of 1933, 15 U.S.C. § 77a et. seq., and Florida’s Securities and

Investor Protection Act, Fla. Stat. §§ 517.011. (Docs. 1; 50).

       Now, Defendants move to dismiss the Amended Complaint. (Docs. 54; 57). They

argue dismissal is warranted because (1) the Amended Complaint is a shotgun pleading,

(2) Plaintiffs fail to satisfy the heightened pleading requirements under Federal Rule of

Civil Procedure 9(b), (3) Plaintiffs fail to state claim for professional negligence under

Counts V and VI, and (4) Counts V and VI are duplicative. While the Court is not

persuaded by all of Defendants’ arguments, their contention that the Amended Complaint

is an impermissible shotgun pleading carries the day.2




2 Defendants Edie A. Jarvis and Jarvis Financial, Inc. argue (and Plaintiffs appear to
concede) Counts V and VI are redundant. (Docs. 57 at 12-14; 59 at 14). The Court



                                               2
Case 2:19-cv-00804-SPC-MRM Document 60 Filed 06/17/20 Page 3 of 5 PageID 336



        Complaints that violate pleading rules under “either Rule 8(a)(2) or Rule 10(b), or

both, are often disparagingly referred to as shotgun pleadings.” Weiland v. Palm Beach

County Sheriff’s Office, 792 F.3d 1313, 1320 (11th Cir. 2015) (citing Fed. R. Civ. P. 8(a)(2)

and (10)(b)). A shotgun pleading is one where “it is virtually impossible to know which

allegations of fact are intended to support which claim(s) for relief.” Anderson v. Dist. Bd.

of Trustees of Cent. Fla. Cmty. College, 77 F.3d 364, 366 (11th Cir. 1996). While the

Eleventh Circuit has identified four types of shotgun pleadings, only one of which is at

issue here. See Weiland, 792 F.3d at 1322-23. Specifically, Defendants argue Plaintiffs’

Amended Complaint is the fourth shotgun pleading identified in Weiland, 792 F.3d at

1323.    This shotgun pleading is one that “assert[s] multiple claims against multiple

defendants without specifying which of the defendants are responsible for which acts or

omissions, or which of the defendants the claim is brought against.” Id.

        The Amended Complaint is a quintessential shotgun pleading. Here, each count

fails to identify which Defendant it applies to and specify which material facts supports

each claim. While the Amended Complaint contains over 100 general factual allegations,

Plaintiffs only provide a few barebone statements setting forth the elements for each

cause of action. As written under each count, it is unclear how Defendants are liable.

The Amended Complaint is thus insufficient to put Defendants on notice of the claims

against them.

        Plaintiffs defend their style of pleading by arguing the collective allegations against

Defendants under each count are sufficient because Defendants are not only liable




agrees. Should Plaintiffs wish to file a Second Amended Complaint, they are directed to
provide a more clear and concise pleading.



                                               3
Case 2:19-cv-00804-SPC-MRM Document 60 Filed 06/17/20 Page 4 of 5 PageID 337



individually but also on an agency theory. (Docs. 58 at 5-12; 59 at 5-10). In support, they

point to Amin v. Mercedes-Benz USA, LLC, 349 F. Supp. 3d 1338 (N.D. Ga. 2018). In

Amin, defendants argued the complaint constituted a shotgun pleading because plaintiffs

failed to separately assert the claims against them. See id. at 1348-1352. The court

found the complaint did not constitute a shotgun pleading, in part, because it could be

fairly read to allege that both defendants were responsible for the conduct based on an

agency theory. See id. at 1353.

       The Court has reviewed the complaint in Amin. Although long, it clearly stated

which counts were against each defendant and provided the facts under every count to

show how each defendant was liable. This is not the case here. Unlike the complaint in

Amin, Plaintiffs’ Amended Complaint makes it “virtually impossible” for each defendant to

know “which allegations of fact are intended to support which claim(s) for relief.” Weiland,

792 F.3d at 1325. Plaintiffs fail to state what each Defendant is alleged to have done in

each count. Considering the complicated relationships between the Defendants and

different theories of liability, the combining of the Defendants in each count with vague

allegations fails to put Defendants on notice. Plaintiffs must replead.

       Accordingly, it is now

       ORDERED:

          1. Defendants Securian Financial Group, Inc. and Minnesota Life Insurance

              Company’s Motion to Dismiss Plaintiffs’ First Amended Complaint and

              Incorporated Memorandum of Law (Doc. 54) and Defendants’ Edie A. Jarvis

              and Jarvis Financial, Inc.’s Motion to Dismiss Plaintiffs’ Amended Complaint

              and Incorporated Memorandum of Law (Doc. 57) are GRANTED to the




                                             4
Case 2:19-cv-00804-SPC-MRM Document 60 Filed 06/17/20 Page 5 of 5 PageID 338



             extent that the Amended Complaint is an impermissible shotgun

             pleading.

         2. The Amended Complaint (Doc. 50) is DISMISSED without prejudice.

             Plaintiffs may file a Second Amended Complaint on or before July 2, 2020.

             Failure to file a timely amended pleading will cause the closure of this

             case without further notice.

      DONE and ORDERED in Fort Myers, Florida this 17th day of June, 2020.




Copies: All Parties of Record




                                            5
